Order filed, February 15, 2018.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-17-00971-CR

                        ADAM SHAWN ALCOZER, Appellant

                                             V.

                              STATE OF TEXAS, Appellee


                        On Appeal from the 506th District Court
                                 Waller County, Texas
                            Trial Court Case 15-10-15443



                                          ORDER

       The reporter’s record in this case was due January 8, 2018. See Tex. R. App. P.
35.1. On January 5, 2018, this court granted the court reporter an extension to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

       We order Robyn s. Wiley, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM